                                                                                                     Exhibit H



Video Title                                                                                                      URL                                          Song Title
2_4 How to use the Tracking Generator on a Rigol Spectrum Analyzer to test a Filter                              http://www.youtube.com/watch?v=_17izmU3mNo   Highway Five
2_4 How to use the Tracking Generator on a Rigol Spectrum Analyzer to test a Filter                              http://www.youtube.com/watch?v=_17izmU3mNo   Can Do
Testing a filter using a Rigol spectrum analyzer                                                                 http://www.youtube.com/watch?v=1Cbv2gUExEQ   Highway Five
Testing a filter using a Rigol spectrum analyzer                                                                 http://www.youtube.com/watch?v=1Cbv2gUExEQ   Can Do
5_3 Basic Trace Functions of a Rigol Spectrum Analyzer                                                           http://www.youtube.com/watch?v=219fSlG4BhY   Highway Five
5_3 Basic Trace Functions of a Rigol Spectrum Analyzer                                                           http://www.youtube.com/watch?v=219fSlG4BhY   Can Do
2_ 2 The Deep Memory Advantage of a Rigol Oscilloscope                                                           http://www.youtube.com/watch?v=3uhdnTdqwJ0   Highway Five
2_ 2 The Deep Memory Advantage of a Rigol Oscilloscope                                                           http://www.youtube.com/watch?v=3uhdnTdqwJ0   Can Do
5_1 Rigol DSA800 Spectrum Analyzer Front Panel Overview                                                          http://www.youtube.com/watch?v=4VzsgicaR50   Highway Five
5_1 Rigol DSA800 Spectrum Analyzer Front Panel Overview                                                          http://www.youtube.com/watch?v=4VzsgicaR50   Can Do
More about Oscilloscope Waveform Update Rates                                                                    http://www.youtube.com/watch?v=5yO89VZJzVU   Highway Five
More about Oscilloscope Waveform Update Rates                                                                    http://www.youtube.com/watch?v=5yO89VZJzVU   Can Do
Rigol DS1000Z Introduction Video                                                                                 http://www.youtube.com/watch?v=6zq_f7zFGyQ   English Channel
2_3 How to use the zero span function of a Rigol spectrum analyzer to test an AM signal                          http://www.youtube.com/watch?v=8OWkke3eD64   Highway Five
2_3 How to use the zero span function of a Rigol spectrum analyzer to test an AM signal                          http://www.youtube.com/watch?v=8OWkke3eD64   Can Do
7_1 How to Generate Basic Waveforms Using a Rigol DG4000 Arbitrary Waveform Generator                            http://www.youtube.com/watch?v=97qO1OdcbfQ   Highway Five
7_1 How to Generate Basic Waveforms Using a Rigol DG4000 Arbitrary Waveform Generator                            http://www.youtube.com/watch?v=97qO1OdcbfQ   Can Do
4_4 How to Trigger and Decode an I2C Bus using a Rigol Oscilloscope                                              http://www.youtube.com/watch?v=Aa2pcQVPOcU   Highway Five
4_4 How to Trigger and Decode an I2C Bus using a Rigol Oscilloscope                                              http://www.youtube.com/watch?v=Aa2pcQVPOcU   Can Do
6_4 How to Use the Duration Trigger Function of a Rigol Oscilloscope                                             http://www.youtube.com/watch?v=bKCrjzD_LBI   Highway Five
6_4 How to Use the Duration Trigger Function of a Rigol Oscilloscope                                             http://www.youtube.com/watch?v=bKCrjzD_LBI   Can Do
Rigol MSO4000 Mixed Signal Oscillscope Introduction                                                              http://www.youtube.com/watch?v=f2R7zi7psbw   Clear
4_2 How to use the Windows Trigger Function of a Rigol Oscilloscope                                              http://www.youtube.com/watch?v=flyiqrLuLRU   Highway Five
4_2 How to use the Windows Trigger Function of a Rigol Oscilloscope                                              http://www.youtube.com/watch?v=flyiqrLuLRU   Can Do
6_1 Using the Peak Detector of a Rigol Oscilloscope to Measure a Narrow Pulse                                    http://www.youtube.com/watch?v=ga_RoiNu-yw   Highway Five
6_1 Using the Peak Detector of a Rigol Oscilloscope to Measure a Narrow Pulse                                    http://www.youtube.com/watch?v=ga_RoiNu-yw   Can Do
6_2 Using the Advanced Math Operation of a Rigol Oscilloscope                                                    http://www.youtube.com/watch?v=GD51hMK4GSU   Highway Five
6_2 Using the Advanced Math Operation of a Rigol Oscilloscope                                                    http://www.youtube.com/watch?v=GD51hMK4GSU   Can Do
7_5 Using the Statistical Function of the Rigol DG4000 Frequency Counter                                         http://www.youtube.com/watch?v=H3t3v5enxfo   Highway Five
7_5 Using the Statistical Function of the Rigol DG4000 Frequency Counter                                         http://www.youtube.com/watch?v=H3t3v5enxfo   Can Do
6_5 How to Use the Timeout Trigger Function of a Rigol Oscilloscope                                              http://www.youtube.com/watch?v=hayenhHMr84   Highway Five
6_5 How to Use the Timeout Trigger Function of a Rigol Oscilloscope                                              http://www.youtube.com/watch?v=hayenhHMr84   Can Do
4_5 How to Record Specified Frames of Waveforms using a Rigol Oscilloscope                                       http://www.youtube.com/watch?v=jvrJBZL4K0s   Highway Five
4_5 How to Record Specified Frames of Waveforms using a Rigol Oscilloscope                                       http://www.youtube.com/watch?v=jvrJBZL4K0s   Can Do
How to use the Waveform Recording Function on a Rigol Oscilloscope                                               http://www.youtube.com/watch?v=KfzyUrWcXBM   Highway Five
How to use the Waveform Recording Function on a Rigol Oscilloscope                                               http://www.youtube.com/watch?v=KfzyUrWcXBM   Can Do
8_2 Rigol Basic Spectrum Analyzer Measurements                                                                   http://www.youtube.com/watch?v=kwC85TFRGV0   Highway Five
8_2 Rigol Basic Spectrum Analyzer Measurements                                                                   http://www.youtube.com/watch?v=kwC85TFRGV0   Can Do
1_2 How to use the Runt Trigger Function on a Rigol Oscillscope                                                  http://www.youtube.com/watch?v=kZg6Zf0a4Ng   Highway Five
1_2 How to use the Runt Trigger Function on a Rigol Oscillscope                                                  http://www.youtube.com/watch?v=kZg6Zf0a4Ng   Can Do
7_4 Using the Frequency Counter Function of a Rigol DG4000 Arbitrary Waveform Generator                          http://www.youtube.com/watch?v=L1_BFTPw7yk   Highway Five
7_4 Using the Frequency Counter Function of a Rigol DG4000 Arbitrary Waveform Generator                          http://www.youtube.com/watch?v=L1_BFTPw7yk   Can Do
How to use the Pass/Fail function of a Rigol Oscilloscope to analyze a signal                                    http://www.youtube.com/watch?v=nd6WAXNuSY4   Highway Five
How to use the Pass/Fail function of a Rigol Oscilloscope to analyze a signal                                    http://www.youtube.com/watch?v=nd6WAXNuSY4   Can Do
How to Capture a Video Signal with a Rigol Oscilloscope                                                          http://www.youtube.com/watch?v=Nmoe5hi4UV4   Highway Five
How to Capture a Video Signal with a Rigol Oscilloscope                                                          http://www.youtube.com/watch?v=Nmoe5hi4UV4   Can Do
Performing a VSWR test using a Rigol spectrum analyzer and VB1020 Bridge                                         http://www.youtube.com/watch?v=NT3sGk6bGkU   Highway Five
Performing a VSWR test using a Rigol spectrum analyzer and VB1020 Bridge                                         http://www.youtube.com/watch?v=NT3sGk6bGkU   Can Do
7_2 How to Quickly Recall an ARB Using the User Key of a Rigol DG4000 Arbitrary Waveform Generator               http://www.youtube.com/watch?v=nuTGDnahBrE   Highway Five
7_2 How to Quickly Recall an ARB Using the User Key of a Rigol DG4000 Arbitrary Waveform Generator               http://www.youtube.com/watch?v=nuTGDnahBrE   Can Do
5_4 Measuring Small Signals with a Rigol Spectrum Analyzer                                                       http://www.youtube.com/watch?v=obH6Dblk-aE   Highway Five
5_4 Measuring Small Signals with a Rigol Spectrum Analyzer                                                       http://www.youtube.com/watch?v=obH6Dblk-aE   Can Do
How to Trigger and Decode a CAN Signal with a Rigol Oscilloscope                                                 http://www.youtube.com/watch?v=oQxwnUP9EPA   Highway Five
How to Trigger and Decode a CAN Signal with a Rigol Oscilloscope                                                 http://www.youtube.com/watch?v=oQxwnUP9EPA   Can Do
                                                                                            Exhibit H



Video Title                                                                                             URL                                          Song Title
2_5 How to use a Rigol Spectrum Analyzer and VSWR Bridge to measure an antenna                          http://www.youtube.com/watch?v=PXDsIO0fqrI   Highway Five
2_5 How to use a Rigol Spectrum Analyzer and VSWR Bridge to measure an antenna                          http://www.youtube.com/watch?v=PXDsIO0fqrI   Can Do
2_1 Using the High Waveform Update Rate of an Oscilloscope to Capture an Abnormal Signal                http://www.youtube.com/watch?v=QLgZrk0j8w8   Highway Five
2_1 Using the High Waveform Update Rate of an Oscilloscope to Capture an Abnormal Signal                http://www.youtube.com/watch?v=QLgZrk0j8w8   Can Do
8_3 Using the 2nd Function Key of a Rigol Multimeter                                                    http://www.youtube.com/watch?v=QlRg3WuZrhU   Highway Five
8_3 Using the 2nd Function Key of a Rigol Multimeter                                                    http://www.youtube.com/watch?v=QlRg3WuZrhU   Can Do
5_5 Phase Noise Measurements using a Rigol Spectrum Analyzer                                            http://www.youtube.com/watch?v=rZFMjE1pA7E   Highway Five
5_5 Phase Noise Measurements using a Rigol Spectrum Analyzer                                            http://www.youtube.com/watch?v=rZFMjE1pA7E   Can Do
8_1 Rigol Spectrum Analyzer Basic Marker Functions                                                      http://www.youtube.com/watch?v=SJxusdj9yS4   Highway Five
8_1 Rigol Spectrum Analyzer Basic Marker Functions                                                      http://www.youtube.com/watch?v=SJxusdj9yS4   Can Do
6_3 Using the Slope Trigger Function of a Rigol Oscilloscope                                            http://www.youtube.com/watch?v=SP2DQpQ24w8   Highway Five
6_3 Using the Slope Trigger Function of a Rigol Oscilloscope                                            http://www.youtube.com/watch?v=SP2DQpQ24w8   Can Do
4_3 Using the FFT Function of a Rigol Oscilloscope                                                      http://www.youtube.com/watch?v=Tp4bK5W0PbY   Highway Five
4_3 Using the FFT Function of a Rigol Oscilloscope                                                      http://www.youtube.com/watch?v=Tp4bK5W0PbY   Can Do
How to Trigger and Decode an RS232 Bus with a Rigol Oscilloscope                                        http://www.youtube.com/watch?v=wEmdHCXhrNk   Highway Five
How to Trigger and Decode an RS232 Bus with a Rigol Oscilloscope                                        http://www.youtube.com/watch?v=wEmdHCXhrNk   Can Do
5_2 Using the Peak Function of a Rigol Spectrum Analyzer                                                http://www.youtube.com/watch?v=wojJWPEI4bM   Highway Five
5_2 Using the Peak Function of a Rigol Spectrum Analyzer                                                http://www.youtube.com/watch?v=wojJWPEI4bM   Can Do
4_1 How to use the Nth edge trigger function of a Rigol oscilloscope                                    http://www.youtube.com/watch?v=xM1X-R-IcT8   Highway Five
4_1 How to use the Nth edge trigger function of a Rigol oscilloscope                                    http://www.youtube.com/watch?v=xM1X-R-IcT8   Can Do
7_3 Using the Noise Superposition Function of a Rigol DG4000 arbitrary waveform generator               http://www.youtube.com/watch?v=xWChLunlzgg   Highway Five
7_3 Using the Noise Superposition Function of a Rigol DG4000 arbitrary waveform generator               http://www.youtube.com/watch?v=xWChLunlzgg   Can Do
How to use the Pulse Trigger Function of a Rigol Oscilloscope                                           http://www.youtube.com/watch?v=Z2xRXADerP8   Highway Five
How to use the Pulse Trigger Function of a Rigol Oscilloscope                                           http://www.youtube.com/watch?v=Z2xRXADerP8   Can Do
M300 Datalogger/Switch System Introduction                                                              http://www.youtube.com/watch?v=Z7AcFGPtERo   Topaz
Rigol DS1054Z                                                                                           http://www.youtube.com/watch?v=7aEc9lsccWU   English Channel
DÅ‚uga pamiÄ™Ä‡ w oscyloskopach Rigol rigol.com.pl                                                      http://www.youtube.com/watch?v=br7SG1bGfjI   Highway Five
DÅ‚uga pamiÄ™Ä‡ w oscyloskopach Rigol rigol.com.pl                                                      http://www.youtube.com/watch?v=br7SG1bGfjI   Can Do
UÅ¼ywanie funkcji PASS FAIL w oscyloskopach Rigol                                                       http://www.youtube.com/watch?v=mEmVAUqB5DU   Highway Five
UÅ¼ywanie funkcji PASS FAIL w oscyloskopach Rigol                                                       http://www.youtube.com/watch?v=mEmVAUqB5DU   Can Do
Use RIGOL oscilloscope high capture rate to capture abnormal signal                                     http://www.youtube.com/watch?v=_akJHoUlQi4   Highway Five
Use RIGOL oscilloscope high capture rate to capture abnormal signal                                     http://www.youtube.com/watch?v=_akJHoUlQi4   Can Do
Use FFT Function of RIGOL Oscilloscope to Measure Harmonics of AC Line                                  http://www.youtube.com/watch?v=1uFtgGHfn5o   Highway Five
Use FFT Function of RIGOL Oscilloscope to Measure Harmonics of AC Line                                  http://www.youtube.com/watch?v=1uFtgGHfn5o   Can Do
Deep memory advantage of RIGOL oscilloscope                                                             http://www.youtube.com/watch?v=2f5-zDenRkc   Highway Five
Deep memory advantage of RIGOL oscilloscope                                                             http://www.youtube.com/watch?v=2f5-zDenRkc   Can Do
Use Configuration Clone Function of RIGOL Multimeter                                                    http://www.youtube.com/watch?v=5_bjWC7ahMQ   Highway Five
Use Configuration Clone Function of RIGOL Multimeter                                                    http://www.youtube.com/watch?v=5_bjWC7ahMQ   Can Do
How to use Runt Trigger function                                                                        http://www.youtube.com/watch?v=5KhqJD0JbJw   Highway Five
How to use Runt Trigger function                                                                        http://www.youtube.com/watch?v=5KhqJD0JbJw   Can Do
RIGOL Spectrum Analyzer Basic Trace Function                                                            http://www.youtube.com/watch?v=6AJbHFnYW8Y   Highway Five
RIGOL Spectrum Analyzer Basic Trace Function                                                            http://www.youtube.com/watch?v=6AJbHFnYW8Y   Can Do
How to use RS232 BUS function to trigger and decode                                                     http://www.youtube.com/watch?v=6uWzI5asoOk   Highway Five
How to use RS232 BUS function to trigger and decode                                                     http://www.youtube.com/watch?v=6uWzI5asoOk   Can Do
RIGOL Spectrum Analyzer Basic Marker Function                                                           http://www.youtube.com/watch?v=9iIh5bhSf94   Highway Five
RIGOL Spectrum Analyzer Basic Marker Function                                                           http://www.youtube.com/watch?v=9iIh5bhSf94   Can Do
Noise Superposition Function of RIGOL DG4000                                                            http://www.youtube.com/watch?v=C3DMRNim1nk   Highway Five
Noise Superposition Function of RIGOL DG4000                                                            http://www.youtube.com/watch?v=C3DMRNim1nk   Can Do
How to use oscilloscope pulse trigger function                                                          http://www.youtube.com/watch?v=cMAowRV4Mlw   Highway Five
How to use oscilloscope pulse trigger function                                                          http://www.youtube.com/watch?v=cMAowRV4Mlw   Can Do
RIGOL Spectrum Analyzer Basic Basic Measurement                                                         http://www.youtube.com/watch?v=CsjMsQN6jcI   Highway Five
RIGOL Spectrum Analyzer Basic Basic Measurement                                                         http://www.youtube.com/watch?v=CsjMsQN6jcI   Can Do
Generate Basic Waveforms Using RIGOL DG4000                                                             http://www.youtube.com/watch?v=czQnIhtVGxs   Highway Five
Generate Basic Waveforms Using RIGOL DG4000                                                             http://www.youtube.com/watch?v=czQnIhtVGxs   Can Do
                                                                               Exhibit H



Video Title                                                                                URL                                          Song Title
RIGOL Spectrum Analyzer Basic Front Panel Overview                                         http://www.youtube.com/watch?v=eoTbtSz0BfU   Highway Five
RIGOL Spectrum Analyzer Basic Front Panel Overview                                         http://www.youtube.com/watch?v=eoTbtSz0BfU   Can Do
RBW Explanation and Application of RIGOL Spectrum Analyzer                                 http://www.youtube.com/watch?v=EVUnj5ynlrY   Highway Five
RBW Explanation and Application of RIGOL Spectrum Analyzer                                 http://www.youtube.com/watch?v=EVUnj5ynlrY   Can Do
RIGOL Spectrum Analyzer Basic Peak Function                                                http://www.youtube.com/watch?v=GHdGl-Tdxz0   Highway Five
RIGOL Spectrum Analyzer Basic Peak Function                                                http://www.youtube.com/watch?v=GHdGl-Tdxz0   Can Do
Use Level Trigger Function of RIGOL Multimeter to Measure Complex Signal                   http://www.youtube.com/watch?v=Hdr7dqcQFos   Highway Five
Use Level Trigger Function of RIGOL Multimeter to Measure Complex Signal                   http://www.youtube.com/watch?v=Hdr7dqcQFos   Can Do
Use Peak Detect of RIGOL Oscilloscope to Measure Narrow Pulse                              http://www.youtube.com/watch?v=HSPth_v5caI   Highway Five
Use Peak Detect of RIGOL Oscilloscope to Measure Narrow Pulse                              http://www.youtube.com/watch?v=HSPth_v5caI   Can Do
How to use CAN bus to trigger and decode                                                   http://www.youtube.com/watch?v=i_PBfdnQbFE   Highway Five
Quick Recall ARB Using User Key of RIGOL DG4000                                            http://www.youtube.com/watch?v=IFcTgM79eYY   Highway Five
Quick Recall ARB Using User Key of RIGOL DG4000                                            http://www.youtube.com/watch?v=IFcTgM79eYY   Can Do
RIGOL Digital Oscilloscope MSO DS1000Z                                                     http://www.youtube.com/watch?v=-jD_jBEWKyI   English Channel
Use Windows Trigger Function of RIGOL Oscilloscope                                         http://www.youtube.com/watch?v=jTo6HawHeng   Highway Five
Use Windows Trigger Function of RIGOL Oscilloscope                                         http://www.youtube.com/watch?v=jTo6HawHeng   Can Do
Using RIGOL spectrum and VSWR bridge to measure antenna                                    http://www.youtube.com/watch?v=k1sUqRLwxNk   Highway Five
Using RIGOL spectrum and VSWR bridge to measure antenna                                    http://www.youtube.com/watch?v=k1sUqRLwxNk   Can Do
RIGOL Spectrum Analyzer Basic User Key                                                     http://www.youtube.com/watch?v=KbUbrrUmoVg   Highway Five
RIGOL Spectrum Analyzer Basic User Key                                                     http://www.youtube.com/watch?v=KbUbrrUmoVg   Can Do
Use Advanced Math Operation of RIGOL Oscilloscope                                          http://www.youtube.com/watch?v=kDpsumb9Bjk   Highway Five
Use Advanced Math Operation of RIGOL Oscilloscope                                          http://www.youtube.com/watch?v=kDpsumb9Bjk   Can Do
Use I2C Bus of RIGOL Oscilloscope to Trigger and Decode                                    http://www.youtube.com/watch?v=lbGhSYS0RDo   Highway Five
Use I2C Bus of RIGOL Oscilloscope to Trigger and Decode                                    http://www.youtube.com/watch?v=lbGhSYS0RDo   Can Do
Record Specified Frames of Waveform Using RIGOL Oscilloscope                               http://www.youtube.com/watch?v=mxAXXJ40WSE   Highway Five
Record Specified Frames of Waveform Using RIGOL Oscilloscope                               http://www.youtube.com/watch?v=mxAXXJ40WSE   Can Do
Frequency Counter Function of RIGOL DG4000                                                 http://www.youtube.com/watch?v=Nlh36rJNPXs   Highway Five
Frequency Counter Function of RIGOL DG4000                                                 http://www.youtube.com/watch?v=Nlh36rJNPXs   Can Do
How to use RIGOL oscilloscope PassFail function to analyze signal                          http://www.youtube.com/watch?v=NsTA1IWdOAg   Highway Five
How to use RIGOL oscilloscope PassFail function to analyze signal                          http://www.youtube.com/watch?v=NsTA1IWdOAg   Can Do
RIGOL Digital Oscilloscope MSO DS4000                                                      http://www.youtube.com/watch?v=nyP-sxfhzzY   Clear
Use 2nd Function Key of RIGOL Multimeter                                                   http://www.youtube.com/watch?v=o_9LKELX7Lk   Highway Five
Use 2nd Function Key of RIGOL Multimeter                                                   http://www.youtube.com/watch?v=o_9LKELX7Lk   Can Do
Detector Explanation and Application of RIGOL Spectrum Analyzer                            http://www.youtube.com/watch?v=Q4o2IEG8b3Q   Highway Five
Detector Explanation and Application of RIGOL Spectrum Analyzer                            http://www.youtube.com/watch?v=Q4o2IEG8b3Q   Can Do
RIGOL Spectrum Analyzer Basic Measure Small Signal                                         http://www.youtube.com/watch?v=-QCS1bPaGSA   Highway Five
RIGOL Spectrum Analyzer Basic Measure Small Signal                                         http://www.youtube.com/watch?v=-QCS1bPaGSA   Can Do
Use Slope Trigger Function of RIGOL Oscilloscope                                           http://www.youtube.com/watch?v=qf6ZLTKDWss   Highway Five
Use Slope Trigger Function of RIGOL Oscilloscope                                           http://www.youtube.com/watch?v=qf6ZLTKDWss   Can Do
RIGOL Spectrum Analyzer Basic Measure Phase Noise                                          http://www.youtube.com/watch?v=rcvGI7UMNGc   Highway Five
RIGOL Spectrum Analyzer Basic Measure Phase Noise                                          http://www.youtube.com/watch?v=rcvGI7UMNGc   Can Do
How to use RIGOL oscilloscope video trigger function to trigger video signal               http://www.youtube.com/watch?v=RiNpo85ielQ   Highway Five
How to use RIGOL oscilloscope video trigger function to trigger video signal               http://www.youtube.com/watch?v=RiNpo85ielQ   Can Do
Use Math Function of RIGOL Multimeter                                                      http://www.youtube.com/watch?v=S9IxrkfONN0   Highway Five
Use Math Function of RIGOL Multimeter                                                      http://www.youtube.com/watch?v=S9IxrkfONN0   Can Do
Statistical Function of RIGOL DG4000 Frequency Counter                                     http://www.youtube.com/watch?v=T4ItzmPnZ4g   Highway Five
Statistical Function of RIGOL DG4000 Frequency Counter                                     http://www.youtube.com/watch?v=T4ItzmPnZ4g   Can Do
Use RIGOL spectrum analyzer TG function to test character of filter                        http://www.youtube.com/watch?v=WDNfwV3BE2I   Highway Five
Use RIGOL spectrum analyzer TG function to test character of filter                        http://www.youtube.com/watch?v=WDNfwV3BE2I   Can Do
Use Nth Edge Trigger Function of RIGOL Oscilloscope                                        http://www.youtube.com/watch?v=wPs4qprhMhg   Highway Five
Use Nth Edge Trigger Function of RIGOL Oscilloscope                                        http://www.youtube.com/watch?v=wPs4qprhMhg   Can Do
How to use RIGOL oscilloscope waveform recording function                                  http://www.youtube.com/watch?v=wrfmY1WGyU4   Highway Five
How to use RIGOL oscilloscope waveform recording function                                  http://www.youtube.com/watch?v=wrfmY1WGyU4   Can Do
Use Duration Trigger Function of RIGOL Oscilloscope                                        http://www.youtube.com/watch?v=YAHKR3OotUM   Highway Five
                                                             Exhibit H



Video Title                                                              URL                                                                  Song Title
Use Duration Trigger Function of RIGOL Oscilloscope                      http://www.youtube.com/watch?v=YAHKR3OotUM                           Can Do
Use Zero Span Function of RIGOL Spectrum to Test AM Signal               http://www.youtube.com/watch?v=YeKZ7YMgC-M                           Highway Five
Use Zero Span Function of RIGOL Spectrum to Test AM Signal               http://www.youtube.com/watch?v=YeKZ7YMgC-M                           Can Do
Use TimeOut Trigger Function of RIGOL Oscilloscope                       http://www.youtube.com/watch?v=yVqzLBXIn5k                           Highway Five
Use TimeOut Trigger Function of RIGOL Oscilloscope                       http://www.youtube.com/watch?v=yVqzLBXIn5k                           Can Do
                                                                         http://www.facebook.com/RIGOL.Technologies/videos/170022156789544/   Topaz
                                                                         http://www.facebook.com/RIGOL.Technologies/videos/170051483453278/   Clear
                                                                         http://www.facebook.com/RIGOL.Technologies/videos/170188790106214/   English Channel
Rigol 50 MHz Digital Oscilloscope                                        http://www.youtube.com/watch?v=U4DewBYdFmg                           English Channel
Oscilloscopes Rigol DS1054Z                                              http://www.youtube.com/watch?v=7I0yMSYrqZk                           English Channel
??????????? ????????????? Rigol ????? DS1000Z                            http://www.youtube.com/watch?v=egb6mkB8-e0                           English Channel
Rigol DS1000Z Introduction Video                                         http://www.youtube.com/watch?v=xxxDbMvqy0o                           English Channel
